        Case 2:11-cr-00440-JHS Document 362 Filed 06/22/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JOHNATHAN ANDREWS,

                            Petitioner,
                                                                    CRIMINAL ACTION
        v.                                                          NO. 11-0440

 UNITED STATES OF AMERICA,                                          CIVIL ACTION
                                                                    NO. 17-2344
                                 Respondent.


                                               ORDER

       AND NOW, this 19th day of June, 2020, upon consideration of Petitioner Jonathan

Andrews’ Motion to Vacate, Set Aside, or Correct Sentence pursuant to 28 U.S.C. § 2255 (Doc.

No. 320), the Government’s Response in Opposition to the Motion (Doc. No. 339), and in

accordance with the Opinion of the Court issued on this day, it is ORDERED as follows:

             1.   Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence (Doc. No. 320) is

                  DENIED.

             2. A Certificate of Appealability SHALL NOT issue because a reasonable jurist

                  could not conclude that the Court is incorrect in denying and dismissing the

                  Motion because Petitioner has failed to make a showing of a denial of a federal

                  constitutional right. 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473

                  (2000).

             3.   The Clerk of Court shall close this case for statistical purposes.



                                                        BY THE COURT:


                                                        /s/ Joel H. Slomsky
                                                        JOEL H. SLOMSKY, J.
